DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed November 29, 2022 has been entered. Claims 1 and 27 have been amended; claims 5, 17, and 22-24 have been cancelled; claims 7 and 11-12 have been withdrawn. Claims 1-4, 6, 8-10, 13-16, 18-21, and 25-30 are considered and examined in the current office action. 

Status of the Rejection
New claim objections have been added for consistency.
All prior grounds of rejection under 35 U.S.C. § 103 are withdrawn in view of Applicant’s amendments to the claims. 
New grounds of rejections under 35 U.S.C. § 103 are necessitated by the amendments as outlined below. 

Claim Objections
Claims 2-4, 6, 8-10, 13-16, 18-21, 25, and 28-30 are objected to because of the following informalities:
Claims 2-4, 6, 8-10, 13-16, 18-21, 25, and 28-30: Please amend all instances of “the device” to instead recite “the bioelectronic device” for consistency with independent claims 1 and 27.
Claims 2-3, and 30: Please amend “the surface potential” to “the electrical surface potential”. 
Claim 4: please amend “a surface potential” to “[[a]]the electrical surface potential”. 
Claim 25, line 1: please add a colon after “the method comprising” to recite “the method comprising:”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8-10, 13-16, 18, 20, and 25-30  are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. (US 20190094175A1 ). Shimura et al. (Shimura K. and Yoshida H., Heterogeneous photocatalytic hydrogen production from water and biomass derivatives, Energy & Environmental Science, 2011, 4, 2467) is used as evidence for claims 1, 3-4, 27, and 30.

Regarding claim 1, Merriman teaches  a bioelectronic device (a sensor 301 in Fig.3 [para.0129]) comprising:
a first electrode (first electrode 302 in Fig.3 [para.0129]) and a second electrode (second electrode 303 in Fig.3 [para.0129]) separated by a gap 
(gap 330 in Fig.3 [para.0129]), wherein at least one of the first and second electrode comprises a differential metal or metal alloy as that of the other electrode (the illustrated embodiments are intended to exemplify the range of possible biopolymer bridge molecule configurations that may be couple to electrodes or contacts comprising different materials and configurations, including different metallic or non-metallic conducting or semiconducting contacts in different structural configurations [para. 0144]. An electrode, contact, and/or gate may be comprised of conductive metal materials. For example, an electrode, contact, and/or gate may comprise aluminum, titanium, chromium, copper, gold, palladium, platinum, and the like [para. 0157]);  and
a protein (probe 336 in Fig.3; Various examples of probes include proteins [para. 0145]) attached to the first and second electrodes via a linker (See Fig.3; probe can be coupled to bridge molecule 333 via a linker 337 [para. 0130]; the bridge molecule 333 and the linker 337 are together deemed as the claimed linker), wherein the linker is attached to an inactive region of the protein (A linker component selected for association with the probe may be configured to minimize interference between the probe and a target, both with respect to the size of the linker component and the position at which it is conjugated to the probe [para. 0147]. The region of the probe binding the target is deemed to be an active region, and the region of the probe connecting to the linker is deemed to be an inactive region);
Merriman does not explicitly teach wherein an electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale. 
However, Merriman does teach wherein the two electrodes comprise different materials [para. 0144], and an electrode may comprise aluminum, titanium, chromium, copper, gold, palladium, platinum, and the like [para. 0157]. For example, one of the electrodes is made of gold while the other is made of platinum, the electrical surface potentials of gold and platinum electrodes at zero bias are about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is supported by paragraph [0018] in the specification of this application wherein Au and Pt electrodes are used. Since the electrode materials are the same, they have the same inherent property of electrical surface potential. In the alternative, Examiner interprets the electrical surface potential of two electrodes is the difference of redox potentials of the two metal electrodes, as evidenced by Fig.1A and paragraph [0018] in the specification of this application wherein the two electrodes are connected resulting in a difference in the surface potentials of the two metals, EF2-EF1.  As evidenced by Table 3 of NPL Shimura, the electrical surface potential between gold and platinum electrodes at zero bias is about 310 mV on the normal hydrogen electrode scale (i.e. 1.5-1.19 V = 0.310 V or 310 mV). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode made of gold, and the second electrode made of platinum. The two electrodes would have the inherent property wherein the electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale. With the gold and platinum electrodes as the first and second electrodes, their electrical surface potentials at zero bias are about 310 mV, falling within the claimed range of about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is also supported by the specification of this application. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

Regarding claim 2, Merriman teaches the device of claim 1, wherein conductance of the protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV (this limitation “conductance of the protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV” is an inherent property of a protein. The conductance of a protein depends on the materials of the two electrodes. For example, conductance of a protein is maximized when Au and Pt electrodes are used.  The two electrodes made of different materials to achieve the surface potential of the first and second electrodes at zero bias being from about 250 mV to about 400 mV has been outlined above in the rejection of claim 1. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable).  

Regarding claims 3-4, 6, 8 and 10, Merriman teaches the device of claim 1. The two electrodes made of different materials (such as Au and Pt) with the inherent properties, the surface potential of the first and second electrodes at zero bias being from about 250 mV to about 400 mV, have been outlined above in the rejected claim 1. When one electrode is made of Au, while the second one is made of Pt, the surface potential of the Au and Pt electrodes at zero bias is about 310 mV. Therefore, Merriman teaches
wherein the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 350 mV, of instant claim 3;
wherein the first and second electrodes are comprised of a metal or metals that impart a surface potential from about 250 mV to about 400 mV at zero bias, of instant claim 4;
wherein at least one of the first and second electrodes comprises gold or an alloy thereof, of instant claim 6;
 wherein the first electrode comprises gold or an alloy thereof and the second electrode comprises a different metal or an alloy thereof, of instant claim 8; and 
Merriman teaches the device of claim 8 (as outlined above), wherein the second electrode comprises platinum or an alloy thereof, of instant claim 10.

Regarding claim 9, Merriman teaches the device of claim 8, and does not explicitly teach wherein the second electrode comprises palladium or an alloy thereof.
However, Merriman does teach an electrode, contact, and/or gate may be comprised of conductive metal materials. For example, an electrode, contact, and/or gate may comprise aluminum, titanium, chromium, copper, gold, palladium, platinum, and the like [para. 0157]; Therefore, Merriman teaches one electrode can be gold electrode, and the other one can be palladium electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second platinum electrode with an electrode of palladium, as taught by Merriman.  Absent clear and/or convincing arguments to the contrary, the combination of gold (or alloy of gold)  and palladium (or an alloy of palladium) would inherently have a surface potential within the claimed range from claim 1, as the materials of Merriman are the same as those instantly claimed, which is also supported by para. 0018 in the specification of this application. The simple substitution of one known element for another (i.e., gold/platinum electrodes for gold/palladium electrodes) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical signals such as changes to current in the molecular circuit) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Regarding Claim 13, Merriman teaches the device of claim 1, wherein the gap has a width of about 1.0 nm to about 20.0 nm (the electrode gap defined by the first electrode and the second electrode; an electrode gap can be fabricated with a dimension of about 3 nm, about 4 nm, about 5 nm, about 6 nm, about 7 nm, about 8 nm, about 9 nm, about 10 nm, about 11 nm, about 12 nm, about 13 nm, about 14 nm, or about 15 nm [para. 0163]. The above disclosed electrode gaps fall within the claimed range). 

Regarding claim 14,  Merriman teaches the device of claim 1, wherein the first and second electrodes are separated by a dielectric layer (as shown in Fig.3, the first electrode 302 and the second electrode 303 are separated by a dielectric substrate 320).
 
Regarding claim 15,  Merriman teaches the device of claim 1, wherein the protein is a non-redox protein (A probe may be selected based on the molecule to be detected by the sensor or the biochemical reaction to be monitored. Various examples of probes include peptides, proteins, enzymes, nucleic acids, ribozymes, catalytic DNAs, and the like. In various embodiments, an enzyme can comprise a lysozyme, a kinase, or a polymerase [para. 0145]. The proteins listed above are non-redox proteins).

Regarding claim 16,  Merriman teaches the device of claim 15,  wherein the protein is selected from the group consisting of a polymerase, a nuclease, a proteasome, a glycopeptidase, a glycosidase, a kinase and an endonuclease (A probe may be selected based on the molecule to be detected by the sensor or the biochemical reaction to be monitored. Various examples of probes include peptides, proteins, enzymes, nucleic acids, ribozymes, catalytic DNAs, and the like. In various embodiments, an enzyme can comprise a lysozyme, a kinase, or a polymerase [para. 0145]. Note that enzymes are also proteins).

Regarding claim 18,  Merriman teaches the device of claim 1,  wherein the linker comprises a covalent chemical bond (Probe 336 can be coupled to bridge molecule 333 via a linker 337, which here is shown as a streptavidin-biotin complex, with the biotin covalently incorporated into a nucleotide of the DNA bridge 333, and the streptavidin chemically, covalently cross-linked to the polymerase 334 [para. 0130]; A self-assembling linker can also comprise, for example, a SpyCatcher peptide first linker component and a SpyTag peptide second linker component, with the two components binding to form an irreversible covalent bond [para. 0147]).

Regarding claim 20,  Merriman teaches the device of claim 1,  wherein the linker comprises thio-streptavidin (Fig.3; Probe 336 can be coupled to bridge molecule 333 via a linker 337, which here is shown as a streptavidin-biotin complex [para. 0130];  a peptide biopolymer bridge can comprise an L-cysteine residue at one or both of the amino terminus and the carboxyl terminus to serve as a self-assembling anchor via thiol-metal binding to specific metal contacts that engage in strong thiol binding, such as gold, palladium or platinum [para. 0142]. Therefore, the claimed linker including the bridge molecule 333 and the linker 337 comprises thio-streptavidin).
Regarding claim 25, Merriman teaches a  method for direct electrical measurement of protein activity (a method for detecting the dynamics and kinetics of a single molecule sensing device [para. 0150]), the method comprising
introducing an analyte (a target molecule 108 in Fig.1 [para. 0120]) capable of interacting with the protein to the device of claim 1 (Exemplary sensors such as a sensor 301 in Fig.3 include a probe attached to the bridge molecule. The probe can be configured to engage a single target molecule. Exemplary probes can include or be an enzyme configured to engage the target molecule during a reaction in a solution [para. 0014]. For example, as illustrated in Fig.1, sensor complex 105 may interact with a target molecule 108 such as a DNA molecule, and the sensor device can be used to detect the presence of and/or properties of the target molecule [para. 0120]. Merriman teaches the bioelectronic device of claim 1, see the outline of the rejected claim 1);
applying a voltage bias between the first and second electrodes (a voltage of less than about 10 V can be applied to a sensor comprising a biomolecular bridge molecule, and in various embodiments described in greater detail below, a voltage of about 0.5 V is applied [para. 0150]); and
observing fluctuations in current between the first and second electrodes that occur when the analyte interacts with the protein (The current flowing through the sensor can be measured as a function of time using integrated circuit 120. Target binding and/or processing events by a probe (i.e., enzyme activity in the case of an enzymatic probe) in sensor complex 105 can produce changes to the conductivity of the sensor 101, modulating the measured current to produce a signal pattern 122 over time t comprising signal features 123 [para. 0150]).
Merriman does not explicitly teach wherein the voltage bias is 100 mV or less. 
However, Merriman does teach wherein Fig.76 shows the measured current-versus-voltage (I-V) characteristics of DNA bridge molecules and complete sensor complexes (bridge with polymerase) in wet (dilute salt buffer) and dry (air) conditions, along with controls of open circuit electrodes in air, water and dilute salt buffer, wherein the voltage bias applied between the first and second electrodes (source and drain electrodes) ranges from 0 to 2 V [para. 0369]. The disclosed range of the voltage bias (i.e., 0 to 2 V) overlaps with the claimed range. It would have been obvious to have selected and utilized a voltage bias within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Generally, differences in voltage bias will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such voltage bias is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, choosing appropriate voltage bias according to the actual test conditions such as types of protein, buffer solution, electrode material and size, and gap distance is a logic outcome in establishing a bioelectronic system for direct electric measurement of protein activity. 

Regarding claim 26, Merriman teaches the method of claim 25, wherein the analyte is a biopolymer selected from the group consisting of a DNA molecule, an RNA molecule, a peptide, a polypeptide, or a glycan (sensor complex 105 may interact with a target molecule 108 such as a DNA molecule [para. 0120]).

Regarding claim 27, Merriman teaches  a bioelectronic device (a sensor 301 in Fig.3 [para.0129]) comprising: 
a first electrode (first electrode 302 in Fig.3 [para.0129]) and a second electrode (second electrode 303 in Fig.3 [para.0129]) separated by a gap (gap 330 in Fig.3 [para.0129]); and
a protein (probe 336 in Fig.3; various examples of probes include proteins [para. 0145]) attached to the first and second electrodes via a linker (See Fig.3; probe can be coupled to bridge molecule 333 via a linker 337 [para. 0130]; the bridge molecule 333 and the linker 337 are together deemed as the claimed linker), wherein the linker is attached to an inactive region of the protein (A linker component selected for association with the probe may be configured to minimize interference between the probe and a target, both with respect to the size of the linker component and the position at which it is conjugated to the probe [para. 0147]. The region of the probe binding the target is deemed to be an active region, and the region of the probe connecting to the linker is deemed to be an inactive region), and wherein the protein is a non-redox protein (Various examples of probes include peptides, proteins, enzymes, nucleic acids, ribozymes, catalytic DNAs, and the like. In various embodiments, an enzyme can comprise a lysozyme, a kinase, or a polymerase [para. 0145]. The proteins listed above are non-redox proteins).
Merriman does not explicitly teach wherein an electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale. 
However, Merriman does teach wherein the two electrodes comprise different materials (the illustrated embodiments are intended to exemplify the range of possible biopolymer bridge molecule configurations that may be couple to electrodes or contacts comprising different materials and configurations, including different metallic or non-metallic conducting or semiconducting contacts in different structural configurations [para. 0144]), and an electrode may comprise aluminum, titanium, chromium, copper, gold, palladium, platinum, and the like [para. 0157]. For example, one of the electrodes is made of gold while the other is made of platinum, the electrical surface potentials of gold and platinum electrodes at zero bias are about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is supported by paragraph [0018] in the specification of this application wherein Au and Pt electrodes are used. Since the electrode materials are the same, they have the same inherent property of electrical surface potential. In the alternative, Examiner interprets the electrical surface potential of two electrodes is the difference of redox potentials of the two metal electrodes, as evidenced by Fig.1A and paragraph [0018] in the specification of this application wherein the two electrodes are connected resulting in a difference in the surface potentials of the two metals, EF2-EF1.  As evidenced by Table 3 of NPL Shimura, the electrical surface potential between gold and platinum electrodes at zero bias is about 310 mV on the normal hydrogen electrode scale (i.e. 1.5-1.19 V = 0.310 V or 310 mV). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode made of gold, and the second electrode made of platinum. The two electrodes would have the inherent property wherein the electrical surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV on the normal hydrogen electrode scale. With the gold and platinum electrodes as the first and second electrodes, their electrical surface potentials at zero bias are about 310 mV, falling within the claimed range of about 250 mV to about 400 mV on the normal hydrogen electrode scale, which is also supported by the specification of this application. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

Regarding claim 28, Merriman teaches the device of claim 27, wherein the first electrode comprises gold or an alloy thereof and the second electrode comprises a different metal or an alloy thereof (Merriman teaches the two electrodes made of different materials (such as Au and Pt), as outlined in the rejected claim 27 above).

Regarding claim 29, Merriman teaches the device of claim 27, wherein the non-redox protein is selected from the group consisting of a polymerase, a nuclease, a proteasome, a glycopeptidase, a glycosidase, a kinase, and an endonuclease ((Various examples of probes include peptides, proteins, enzymes, nucleic acids, ribozymes, catalytic DNAs, and the like. In various embodiments, an enzyme can comprise a lysozyme, a kinase, or a polymerase [para. 0145]). 

Regarding claim 30, Merriman teaches the device of claim 27, wherein conductance of the non-redox protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV ( This limitation “wherein conductance of the non-redox protein is maximized when the surface potential of the first and second electrodes at zero bias is from about 250 mV to about 400 mV”  is an inherent property of a protein. The conductance of a protein depends on the materials of the two electrodes. For example, conductance of a protein is maximized when Au and Pt electrodes are used.  The two electrodes made of different materials to achieve the surface potential of the first and second electrodes at zero bias being from about 250 mV to about 400 mV has been outlined above in the rejection of claim 27. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable).  

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman, as applied to claim 1 above, and further in view of Ihalainen et al (biosensors 2013, 3, 1-17; doi:10.3390/bios3010001). Shimura et al. (Shimura K. and Yoshida H., Heterogeneous photocatalytic hydrogen production from water and biomass derivatives, Energy & Environmental Science, 2011, 4, 2467) was used as evidence for claim 1 as discussed above.

Regarding claims 19 and 21, Merriman teaches the device of claim 1, and further teaches wherein the probe 336 can be coupled to bridge molecule 333 via a linker 337, which here is shown as a streptavidin-biotin complex [para. 0130].
Merriman does not explicitly teach wherein the protein is biotinylated, of instant claim 19; and wherein the protein and the first and second electrodes are biotinylated, and wherein the linker comprises a streptavidin molecule comprising at least two biotin binding sites, of instant claim 21.
Ihalainen teaches the formation and mode-of-operation of an affinity biosensor, where alternate layers of biotin/streptavidin/biotinylated-CRP-antigen/anti-CRP antibody are grown on printed gold electrodes on disposable paper-substrates (Abstract). Fig.1 shows schematic diagram of the structure (not to scale) of the supramolecular protein layers streptavidin, biotinylated c-reactive protein (CRP) antigen and the bound analyte (anti-CRP antibody) grown on biotinylated self-assembly monolayer (SAM)-covered printed gold electrodes on a paper substrate. The details on the formation of the supramolecular protein layers on printed gold electrode is described in section 2.5. 

    PNG
    media_image1.png
    264
    305
    media_image1.png
    Greyscale

Fig.1 in Ihalainen

Based on Fig.1, Ihalainen teaches
wherein the protein is biotinylated (analyte 6 (antibody to CRP) attaches biotinylated antigen CRP 5 making the protein biotinylated); 
wherein the linker comprises thio-streptavidin (ThioSAM 3 with Streptavidin 4 forming the linker comprising thio-streptavidin);
wherein the protein and the first and second electrodes are biotinylated, and wherein the linker comprises a streptavidin molecule comprising at least two biotin binding sites (Fig.1 shows the electrode 2 is biotinylated, and the linker (ThioSAM 3 with Streptavidin 4) comprising a streptavidin molecule 4 comprising at least two biotin binding sites).  

Merriman and Ihalainen are considered analogous art to the claimed invention because they are in the same field of a biosensor for direct electrical measurement of molecule activity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protein, the linker, and the electrodes of Merriman with the following features, as taught by Ihalainen:  
wherein the protein is biotinylated, of instant claim 19; and
wherein the protein and the first and second electrodes are biotinylated, and wherein the linker comprises a streptavidin molecule comprising at least two biotin binding sites, of instant claim 21.
Because Ihalainen teaches that the above features enable that the anchored streptavidin molecules remained biologically active and in their native conformations and form a homogenous and strongly bound intermediate layer with a high binding capacity for subsequent immobilization of bio-CRP (section 2.5 in Ihalainen). Furthermore, the simple substitution of one known element for another (i.e.,  biotinylated protein, linker comprising thio-streptavidin with at least two biotin binding sites, and biotinylated electrodes) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical signals in the molecular circuit) [MPEP § 2143(B)]. In addition, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 6-10, filed 11/29/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, Merriman (US20190094175A1) teaches a bioelectronic device comprising a first electrode and a second electrode separated by a gap, wherein the two electrodes are made of different materials [para. 0144], and an electrode may comprise aluminum, titanium, chromium, copper, gold, palladium, platinum, and the like [para. 0157]. Furthermore, Merriman teaches wherein the linker is attached to an inactive region of the protein (A linker component selected for association with the probe may be configured to minimize interference between the probe and a target, both with respect to the size of the linker component and the position at which it is conjugated to the probe [para. 0147]. The region of the probe binding the target is deemed to be an active region, and the region of the probe connecting to the linker is deemed to be an inactive region). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795